Opinion issued May 10, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01097-CR
———————————
JONATHAN
RAY CLARK, Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 56th District Court 
Galveston County, Texas

Trial Court Cause No. 07CR0755

 
MEMORANDUM
OPINION
Appellant,
Jonathan Ray Clark, has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).
 We have not issued a decision in the
appeal.  
Accordingly,
we lift the abatement ordered by this Court on January 20, 2012, reinstate the
appeal, and dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Bland, Massengale, and Brown.
Do not publish. 
 Tex. R. App. P. 47.2(b).